MEMORANDUM **
Monica A. Valladares appeals pro se from the district court’s judgment dismissing without prejudice her action for failure to timely serve the summons and complaint. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, Walker v. Sumner, 14 F.3d 1415, 1422 (9th Cir.1994), and we affirm.
The district court properly dismissed the action without prejudice to refiling, because Valladares failed to serve a summons and complaint on the defendant with*522in 120 days, or to show good cause for this failure. See Fed.R.Civ.P. 4(m); Oyama v. Sheehan (In re Sheehan), 253 F.3d 507, 512-13 (9th Cir.2001).
The remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.